Citation Nr: 9904669	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  96-18 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1969.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in October 1997 and in April 1998, when it 
was remanded for evidentiary and procedural development.  
Such development has been accomplished and the appeal is once 
again before the Board for review and disposition.


FINDINGS OF FACT

1.  The veteran was discharged from service based upon 
unsuitability due to a passive aggressive personality 
disorder.

2.  The veteran has recently received treatment for 
disabilities including dysthymia/depression, anxiety, and a 
personality disorder.

3.  A firm diagnosis of PTSD has not been assigned.

4.  The veteran's currently-shown psychiatric disabilities 
are unrelated to service.


CONCLUSION OF LAW

Service connection for a psychiatric disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his psychiatric disability had its 
onset during his Vietnam service.  He asserts that he had had 
a spotless record in service until he got sick and that he 
has had difficulties ever since.  He is seeking service 
connection and compensation for currently-shown disability.


Law and regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  
Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

Thus, under pertinent law and VA regulations, service 
connection may be granted if the greater weight of the 
evidence establishes that a psychiatric disability was 
incurred in service, or was manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.303(a), 3.307, 3.309.  

The Department of Veterans Affairs has promulgated a 
regulation which specifically deals with service connection 
for PTSD.  In order for service connection for PTSD to be 
granted, there must be "medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in service stressor."  38 
C.F.R. § 3.304(f).


Facts of the case

As noted above, the veteran served on active duty from 
September 1962 to September 1969.  Upon the end of his first 
period of service in June 1966, he immediately reenlisted.  
His service medical records reveal no psychiatric or mental 
abnormality or disability until June 9, 1969.  On that day, 
apparently in great distress over the death of a fellow 
soldier in Vietnam, the veteran discharged a pistol several 
times inside his residence hut during an argument with a hut-
mate.  He was observed for several days in the field 
hospital, but then transferred for intensive psychiatric 
hospitalization and evaluation.  

A hospital report dated June 15, 1969, shows that the 
diagnostic impression given was of anxiety and depression.  A 
June 17th hospital report reveals a revised diagnosis of 
"depressive reaction, severe, bordering on psychosis."  The 
psychiatrist specifically commented that the reaction had not 
existed prior to entry.  The veteran was then transferred 
back to the United States, where he underwent several weeks 
of hospitalization at the Naval Hospital in Charleston, South 
Carolina.  Following a period of observation and treatment, a 
conference of staff psychiatrists reviewed the available and 
current findings and agreed in a July 1969 report that the 
veteran had shown longstanding evidence of pathological 
emotional immaturity and established a diagnosis of "passive 
aggressive personality."  

A Medical Board was then convened in July 1969.  The Board 
determined that the veteran suffered from an inherent pre-
existing personality disorder which rendered him unsuitable 
for further service in the Navy.  The Board also determined 
that at the time of discharge the veteran was suffering from 
"no disability which is the result of an incident of service 
or which was aggravated thereby."  The summary of the 
Medical Board's actions reveals that the veteran's primary 
diagnosis was that of passive aggressive personality, which 
existed prior to entry and was not aggravated by service.  
The disorder was deemed not due to the veteran's own 
misconduct.  It was the opinion of the Medical Board that the 
veteran was unsuitable for service and should be discharged 
on that account.  

There are no medical records reflecting treatment for 
psychiatric symptomatology after the veteran's discharge from 
service until 1995.  During a September 1996 hearing on 
appeal, the veteran testified that he had not sought any 
medical treatment before 1995 as he was afraid such treatment 
might impact negatively upon his job and future job prospects 
if his employer discovered he was receiving psychiatric 
treatment.  The report of a January 1982 VA hospitalization 
for the treatment of hepatitis includes a history of 
depressive disorders, although no current symptomatology or 
treatment is noted on the report.

A November 1994 VA treatment shows the veteran reported 
symptoms of irritability and of having retired from his job 
of twenty years because of increased irritability at work.  
He sought help for depression from his private physician in 
February 1995.  PTSD was first identified by a VA 
psychologist in June 1995, based upon history reported by the 
veteran.  VA and private outpatient treatment reports between 
1995 and 1997 reflect various diagnoses including major 
depression, depressive disorder, generalized anxiety 
disorder, mixed somatiform disorder, bipolar disorder, 
unipolar major depression, PTSD, and "rule out PTSD." 

The report of a July 1995 psychiatric evaluation conducted in 
conjunction with treatment reflects a diagnosis of chronic, 
recurrent, severe unipolar major depression, and anxiety.  
The physician specifically concluded that he did not believe 
the veteran had PTSD, noting that the veteran did not have 
concrete symptoms of PTSD, that he had been able to keep his 
job for many years, and was able to maintain friendships.  

In July 1995, the veteran also underwent a VA psychiatric 
examination pursuant to his claim for VA compensation.  
During the examination, the veteran reported feeling 
depression, anxiety, and "guilt about not working and how 
they treated me in Vietnam after I shot off the gun."  He 
also stated he felt very suspicious and paranoid and had 
severe fatigue.  The examiner was not provided with the 
veteran's claims file or other medical records.  Thus, the 
diagnoses reached were based upon the veteran's own history 
and the clinical examination as informed by the examiner's 
medical experience and expertise.  The examiner presented 
diagnoses of a dysthymic reaction over many years, and a 
mixed personality disorder of unspecified type, manifested by 
paranoid, schizoid, avoidance, and depressive features.

Psychological testing was conducted in conjunction with the 
July 1995 clinical examination.  The report of the testing 
indicates that the veteran was considered a "seriously 
disturbed gentleman who is somewhat schizoid and depressed 
with anti-social traits."  The psychologist who administered 
the test instruments concluded the report with the comment 
that interview impressions, buttressed by most of the 
psychological test data strongly suggested a diagnosis of 
paranoid schizophrenia or schizoid personality disorder.  The 
July 1995 VA examiner reviewed the test results and the 
psychologist's report and added the following addendum to the 
VA examination report:  "I would not think [the veteran] is 
psychotic at this time but is significantly impaired socially 
and vocationally secondary to chronic depression (dysthymic 
disorder) and mixed personality disorder, manifested by 
paranoid, schizoid, avoidance, and depressive features."

A VA hospital report reflecting hospitalization in August 
1995 reflects a single psychiatric diagnosis of unipolar, 
chronic and recurrent major depression.  The veteran was 
again hospitalized in November 1995 with diagnoses of 
depressive disorder not otherwise specified; psychotic 
disorder not otherwise specified, but likely secondary to a 
personality disorder, "rule out" dysthymic disorder; and a 
personality disorder not otherwise specified.  

A psychological evaluation was conducted in August 1996, 
apparently in conjunction with the veteran's transfer to a 
new treating psychologist.  The report of this evaluation 
shows that testing revealed sadness, guilt, loss of interest, 
and hopelessness consistent with a severe level of 
depression.  Other test instruments were interpreted as 
showing an avoidant personality pattern with schizoid thought 
patterns along with depressive symptoms.  

In September 1996, the veteran presented sworn testimony in 
support of his claim before an RO hearing officer.  He stated 
that he had had a "squeaky clean" record during his first 
period of service and when he reenlisted.  He explained that 
he had never been given a diagnosis of a personality disorder 
or any other psychiatric disorder prior to the shooting 
incident in June 1969.  He also related his distress over the 
shooting of one of the men he had supervised in Vietnam.  

As discussed above, the July 1995 VA examiner was not 
provided with the veteran's claims file, service medical 
records, or records reflecting current treatment.  To rectify 
this oversight, the RO arranged for the claims file to be 
forwarded to the examiner and requested that the examiner 
present an opinion based upon a review of the veteran's 
medical history.  An opinion was authored by a different 
physician who had not clinically examined the veteran was 
obtained in October 1996.  The physician noted that the 
veteran's claims file and current VA treatment records had 
been reviewed and then proffered the following opinion:  

[a]s to whether the symptoms the patient 
had in the service were consistent with 
the current diagnosis of dysthymic 
disorder:  yes, in my opinion the 
symptoms related in the claims file could 
be consistent with a diagnosis of 
dysthymic disorder.  However, they are 
probably more related to a diagnosis of 
personality disorder.  It is impossible 
to say how much is related to which 
diagnosis, but usually a person with 
dysthymic disorder would not have reacted 
as [the veteran] reacted with the 
shooting incident if he just had the 
dysthymic disorder diagnosis.  Dysthymic 
disorder would have contributed to his 
dissatisfaction but in my opinion would 
not have produced that reaction without 
the other personality disorder which 
would have been present previous to his 
in-service work and would have developed 
whether or not he had been in the 
service.

In response to the Board's April 1998 remand, the veteran was 
scheduled for another VA examination in October 1998 for the 
purpose of determining the nature and etiology of the 
veteran's psychiatric disability.  During the examination, 
the veteran reported that he had recently returned to full-
time work for his former employer.  The examiner was able to 
review the veteran's service medical records, recent 
treatment records, and the previous psychiatric examination 
and psychological evaluation reports.  Following this review 
and the clinical examination, the examiner presented 
diagnostic impressions of dysthymic disorder and anxiety 
disorder, not otherwise specified.  The examiner commented 
that he did not believe that the veteran's experience in 
service had anything to do with his dysthymia or anxiety 
disorder.  The examiner also commented upon the October 1996 
VA opinion based upon review of the veteran's medical records 
only.  He stated that he agreed with the conclusions reached 
by that physician to the effect it was unlikely that the that 
the incident which led to the veteran's discharge from the 
Navy was due to the veteran's mood disorder and that the 
veteran's symptoms merited the diagnosis of dysthymia.


Analysis

Several comprehensive psychological evaluation reports are of 
record and have been summarized above.  These reports reflect 
in-depth evaluations, clinical examinations, and review of 
the veteran's medical records.  None of these comprehensive 
reports contain a diagnosis of PTSD.  It would appear that 
the veteran suffers instead from dysthymia and anxiety, with 
some experts assigning the additional diagnosis of a 
personality disorder.  Because these reports are based upon 
thorough examination and evaluation in addition to review of 
the veteran's medical records, they are considered more 
probative of the veteran's true diagnoses than the outpatient 
treatment notes which contain various diagnoses, including 
PTSD and "rule out PTSD."  It is especially significant 
that none of the psychological testing conducted has been 
interpreted as indicative of PTSD or PTSD symptomatology.  
"It is not error for the BVA to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reason or bases."  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Irby v. Brown, 6 Vet. 
App. 132 at 135 (1994).

As noted above, the first element which must be conclusively 
proven in a claim for service connection is the existence of 
a current disability.  Because the preponderance of the 
evidence is against a finding the veteran has PTSD, service 
connection for PTSD cannot be granted.  

The evidence demonstrates that the veteran does suffer from 
other psychiatric disabilities, including 
dysthymia/depression and anxiety.  A careful review of the 
evidence of record reveals, however, that on balance, the 
preponderance of the evidence shows these psychiatric 
disabilities are not related to service.  

The initial hospitalization report in June 1969 shows that 
the physician who evaluated the veteran at that time felt 
that a depressive reaction which bordered on psychosis had 
not existed prior to entry into active service.  However, 
upon extensive evaluation and further treatment, 
approximately five weeks later, a conference of psychiatrists 
determined that the veteran had shown longstanding evidence 
of pathological emotional immaturity and revised the 
diagnosis to that of "passive aggressive personality."  The 
Medical Board agreed with this conclusion and found that the 
veteran did not have any disability which was the result of 
service or had been aggravated during service.  The Board 
accords great probative weight to the observations and 
conclusions of these medical personnel as they were able to 
observe the veteran at a point contemporaneous to the 
incident in service and for more than one month thereafter.  
Their conclusions were thus based upon familiarity with his 
disease process in addition to their medical expertise and 
experience.  Furthermore, both the conference of treating 
psychiatrists and the Medical Board had been able to review 
the medical conclusions reached by the physician who 
initially evaluated the veteran in June 1969.  In each 
report, these medical experts explicitly rejected that 
physician's conclusion that the disability had not pre-
existed service, based upon their greater familiarity with 
the veteran's disease.

There is no medical or other evidence that a psychiatric 
disability became manifest to a compensable degree within one 
year of the veteran's discharge from service to warrant a 
presumption of service connection. 

Post-service medical records also do not support the 
veteran's assertion that his currently-shown psychiatric 
disability is related to service.  Although the evidence 
reveals that a depressive reaction was initially diagnosed in 
service, the weight of the expert medical opinions contained 
in the record indicate that the veteran's disability did not 
originate in service and is not otherwise related to service.  
Nothing in the recent treatment reports could be interpreted 
as indicating a medical connection between 
dysthymia/depression and anxiety and service.  Most probative 
in this regard, moreover, is the April 1998 opinion which was 
based upon a clinical examination of the veteran in addition 
to review of the veteran's medical records and service 
records.  This psychiatrist concluded that the veteran's 
dysthymia and anxiety disorder were unrelated to the incident 
in service.  

The only evidence of record indicating a positive connection 
between currently-shown dysthymia/depression and anxiety to 
service consists of the veteran's own assertions.  While the 
veteran's sincerity in testifying and in his written 
contentions is clear, since he is not a medical expert, he is 
not competent to express an authoritative opinion regarding 
either his current medical condition or any questions 
regarding medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

To the extent that the veteran has a personality disorder of 
any type, the Board observes that service connection for 
personality disorders is explicitly prohibited by law.  
38 C.F.R. § 3.303(c).  

Thus, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for a psychiatric disability, including 
PTSD.  The benefit sought therefore must be denied.



ORDER

Service connection for a psychiatric disorder is denied.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)



 Department of Veterans Affairs

